Citation Nr: 1709785	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  15-45 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, NJ


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel




INTRODUCTION

The Veteran served on active duty from August 1955 to August 1958.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900  (c) (2016).

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

The December 2013 rating decision denied original claims for service connection for bilateral hearing loss and tinnitus.  In January 2014, the Veteran submitted new and material evidence in the form of a lay statement, and the claims were then adjudicated as claims to reopen in a May 2015 rating decision.  However, as the new and material evidence was received within a year of the December 2013 rating decision, that denial did not become final and is now on appeal.  See 38 C.F.R. 
§ 3.156 (b); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); Jennings v. Mansfield, 509 F.3d 1362 (2007)(a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).








REMAND

The Board determines that a remand is necessary as the November 2013 VA examination report is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner opined that the Veteran's hearing loss and tinnitus are less likely as not caused by or a result of noise trauma during military service.  The examiner grounded the opinion in an Institute of Medicine (IOM) report that addressed delayed onset of hearing loss, concluding that there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop long after the cessation of the noise exposure.  The examiner indicated that although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.  The examiner also noted that there was no record of complaint or treatment of the claimed condition in service records.  

However, since that examination, the Veteran has submitted a personal statement and statement by his wife describing his history of hearing disabilities since service.  Further, with respect to the tinnitus, the examiner noted that the Veteran denied having tinnitus, which is belied by the Veteran's assertions throughout the claims file.  Consequently, the Veteran should be afforded another VA examination with regard to these claims.

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  The Veteran should also be afforded a VA examination by an audiologist or a physician with sufficient expertise to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  All pertinent evidence of record must be made available to and reviewed by the examiner. Any indicated studies should be performed. 

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to the Veteran's bilateral hearing loss and tinnitus as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorders originated during active service or are otherwise etiologically related to active service, to include in-service noise exposure.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since. 

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Undertake any other development determined to be warranted.


 4.  Then, readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




